Citation Nr: 1746993	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-32 368	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected tendonitis of the index and long fingers of the right hand prior to January 6, 2016, and greater than 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for service-connected tendonitis of the index and long fingers of the left hand prior to January 6, 2016, and greater than 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for service-connected tendonitis of the ring finger of the right hand.

4.  Entitlement to an initial compensable disability rating for service-connected tendonitis of the ring finger of the left hand.

5.  Entitlement to an initial compensable disability rating for service-connected tendonitis of the little finger of the right hand.


6.  Entitlement to an initial compensable disability rating for service-connected 
tendonitis of the little finger of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fargo, North Dakota.  Jurisdiction of this matter is currently with the RO located in Lincoln, Nebraska.

This matter was previously before the Board in June 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

During the pendency of this appeal, by rating action dated in February 2016, the RO determined that the service-connected tendonitis of the index and long fingers of each hand be rated as combined disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5229, wherein a 10 percent disability rating was assigned for each respective hand, effective as of January  6, 2016.  The issues have been captioned above to reflect that action of the RO.



FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in September 2016, the Veteran, through his authorized representative, withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
B. T. KNOPE 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


